DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1 and 11 are independent claims. Claims 2-10 and 12-20 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 02-08-2022.  

Domestic Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) (International) is acknowledged. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0018815 (hereinafter Fleming) in view of U.S. Publication No. 2019/0101952 (hereinafter Diamond).

As per claims 1, 11, Fleming discloses a system for clock management in data processing by array-based accelerators, comprising: 
a plurality of processing elements of array-based accelerators arranged in an array comprising n rows and m columns of processing elements for concurrent data processing, wherein m and n are both integers greater than or equal to two, wherein each respective row of the array comprises: (Fig. 1 illustrates an instance of an accelerator tile comprising rows and columns of processing elements (PE) ) 
a clock domain that clocks respective runtime clock cycles for each of the m processing elements for the concurrent data processing within a current row, (At least Fig’s 3-4 illustrate instances of domains, in which a synchronizer circuit is configured to operate the domains in varying frequencies using the nomenclature of “ first frequency” and ‘second frequency”. One particular example described by ¶s [0125], [0120],  it states that the domains operate as: “a first tile is in a first power domain and/or clock (e.g., frequency) domain and a second tile is in a second power domain and/or clock (e.g., frequency) domain.” In the above example, that the frequencies changes are due to data flows from one processing element  to a second processing element that executed “simultaneously” or in “parallel”; at least ¶ [0113] ) 
wherein the clock domain further comprises a data detection and timing control circuit (“synchronizer circuit”) which provides [ [dataflow graphs ] ] in multiple selectable phases, (¶ [0120] states that two different tiles may operate under “two different power and/or clock domains” ) 
a first memory storing first data and a second memory storing respective second data which are accessible by each of m processing elements in the clock domain for the concurrent data processing and to generate respective outputs from each of the m processing elements to a corresponding m processing element of a same column in a subsequent neighboring row for the next concurrent data processing in the next clock cycle; and (Fig’s 3-6, 9, inter alia, illustrate a variety of memory storages such as, in-fabric storages, input buffers, queues, caches that allows processing elements (PEs) to process “dataflow graphs” operations in a simultaneous/parallel and subsequent/dependent manner; at least ¶s [0113], [0317],  ) 
an interface coupled to each of them processing elements of a last row of the array to output or store respective final data from the concurrent data processing by the plurality of processing elements in the array. (Figure 1 illustrates communication dataflow circuitry, memory interface for simultaneously” or in “parallel” executions ¶ [0013] Alternatively, Fig. 3 further illustrates an “interconnect network”. Similarly,  synchronizer circuit illustrated by Fig. 5 acts as an interface for processing dataflow graph operations) 
Fleming does not distinctly disclose a common clock phase to a common clock phase bus which provides a local clock source in multiple selectable phases that is configured to select a clock phase to clock a next clock cycle for a next concurrent data processing by the m processing elements.

However, Diamond explicitly discloses that. In particular Diamond discloses the following:
 a common clock phase to a common clock phase bus which provides a local clock source in multiple selectable phases that is configured to select a clock phase to clock a next clock cycle for a next concurrent data processing by the m processing elements. (¶ [0016]-[0118] states that a ‘Clock gating circuit may clock gate one or more (e.g., all) of the clocked components according to a dataflow graph input into a spatial array (e.g., having at least one PE) that includes clock gating hardware 400. Clock gating circuit 415 may clock gate the operations circuitry 418 via clock gate 416.” Stated differently, based on configuration bits received from element 402, the main clock gating circuit 415 is configured to control local clk gating circuits 408-420 to individually and independently control the clock to a processing circuitry like an ALU 418. This clock control is multi-phased because it allows the clock state to change between on/off phase. Fig’s 4) 
a first memory storing first data and a second memory storing respective second data which are accessible by each of m processing elements (processing elements (PEs such as an ALU; Fig 1, Fig 4)  in the clock domain for the concurrent data processing and to generate respective outputs from each of the m processing elements to a corresponding m processing element of a same column in a subsequent neighboring row for the next concurrent data processing in the next clock cycle; and (data storage 404 that generate outputs for data storage 406; Fig 4, Fig 7) 
an interface coupled to each of them processing elements of a last row of the array to output or store respective final data from the concurrent data processing by the plurality of processing elements in the array. (interface from stat storage 404 to data storage 406; Fig. 4, Fig 7) 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Fleming and Diamond because both references are in the same field of endeavor. Diamonds’s teaching of ccl control that spans to a plurality of circuit components would enhance Fleming's system because it would allow  the computer system to conserve power by fine gaining individual clock operations. 

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0018815 (hereinafter Fleming) in view of U.S. Publication No. 2019/0101952 (hereinafter Diamond) and further view of U.S. Publication No. 2020/0285579 (hereinafter Chen). 
As per claim 5, does not distinctly discloses a configured to process dataflow types comprising one of: a two dimensional (2D) single instruction multiple data (SIMD) dataflow and a systolic dataflow. 
However, Chen explicitly discloses a configured to process dataflow types comprising one of: a two dimensional (2D) single instruction multiple data (SIMD) dataflow and a systolic dataflow. (¶s [0028], [0041] ) 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Fleming as modified and Chen because all references are in the same field of endeavor. Chen’s teaching of systolic architecture would enhance Fleming's system because it would allow the computer system to achieve high concurrency, which lead to high performance. 

 respectively, the one of received output from the processing element of the previous column within the same current row and the received first data, the respective second data and the applicable respective output data generated in the last clock cycle from the corresponding processing element in the same column, to generate respective output data to a corresponding processing element in a same column of a next row. 


Allowable Subject Matter
Claims 2-4, 6-10, 12-14, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Relevant Prior Art
Pertinent prior art for the instant application is U.S. Publication No. 20180287616 which discloses the invention where large scale integrated circuits (ICs) are often required to implement various different functionalities. For an IC to implement each of its different functionalities optimally, it must have available different clock sources supplying different types of clocks. Sometimes the different functionalities in the IC require clocks that are of different frequencies. Sometimes the different functionalities require clocks that are of the same frequency but at different phases.
Another pertinent prior art for the instant application is U.S. Publication No. 2017/0351318 by Gu which discloses the invention directed to a association outcome to generate a 2-bit regulator control values encoded into each individual instruction. The system can provide associative low power operation where instructions govern the operation of on-chip regulators or clock generator in real time. Based on explicit association between long delay instruction patterns and hardware performance, an instruction based power management scheme with energy models are formulated for deriving the energy efficiency of the associative operation. An integrated voltage regulator or clock generator is dynamically controlled based on instructions existing in the current pipeline stages leading to additional power saving. A compiler optimization strategy can further improve the energy efficiency. [Fig 5]


Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov